Citation Nr: 1641495	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-02 304	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected right patella mild subluxation for the period through September 19, 2012.

2.  Entitlement to an initial rating higher than 10 percent for service-connected right knee degenerative joint disease (DJD) with limited extension for the period through September 19, 2012.

3.  Entitlement to an initial rating higher than 10 percent for service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair for the period through September 19, 2012.

4.  Entitlement to an initial rating higher than 30 percent for service-connected right total knee arthroplasty (TKA) for the period beginning November 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a June 2008 rating decision, service connection was granted and an initial 10 percent rating was assigned for right knee DJD with patellar chondromalacia status post tendon rupture repair.  The Veteran appealed for a higher initial rating.  In March 2010, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In May 2010, the Board noted that service connection had been granted and an initial 10 percent rating had been assigned for right patella mild subluxation and for right knee DJD with limited extension in a December 2008 rating decision.  Consideration of a higher initial rating for each along with the higher initial rating on appeal then was deemed appropriate.  A remand finally was directed for additional development.  Also in May 2010, a rating decision reduced the rating for right patella mild subluxation from 10 percent to 0 percent effective July 1, 2010.  The Veteran appealed the propriety of the reduction.  

Although the Veteran initially requested another hearing in this regard, none was held because he later withdrew that request.  38 C.F.R. § 20.704(e) (2015).  Jurisdiction further was transferred to the RO in St. Petersburg, Florida, subsequent to May 2010 in light of his relocation.  In a June 2013 rating decision by this RO, the Veteran's right knee ratings were combined into a single 100 percent rating for service-connected TKA effective September 19, 2012.  A 30 percent rating was assigned effective November 1, 2013, as the 100 percent rating following a TKA is temporary.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  

The Board noted in October 2015 that the rating for right TKA for the period beginning November 1, 2013, was part of the appeal.  AB v. Brown, 6 Vet.App. 35 (1993).  Next, the Board found the reduction in the rating for right patella mild subluxation to be void.  The 10 percent rating therefore was restored effective July 1, 2010.  The higher initial rating issues comprising this matter were remanded for additional development.  Review of the Veteran's claims file at this time shows that adjudication of these issues still cannot proceed.  As such, they are REMANDED for additional development yet again.


REMAND

Although the delay entailed by another remand is regrettable, a Board decision concerning the remaining higher initial rating issues comprising this matter would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

Pursuant to the Board's October 2015 remand, pertinent VA treatment records dated from August 2014 into April 2016 were procured.  Others dated from April 2016 to present thus may exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran submitted one pertinent private treatment record, along with a report from the Australian government, four days after the Board's remand.  There is no indication that efforts were made to procure any other such records notwithstanding the remand directive to do so.  At least substantial compliance with it is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Following the steps outlined by the above applicable law, it accordingly is set forth again herein.  

II.  Initial Review of Additional Pertinent Evidence

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence thus is reviewed initially by the agency of original jurisdiction (AOJ), which is usually a RO.  This occurs in a rating decision and, following initiation of an appeal, a statement of the case (SOC).  Additional pertinent evidence that becomes available after the SOC but before certification to the Board further is to be reviewed in a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31(b) (2015).  Additional pertinent evidence that becomes available subsequent to certification to the Board must be referred to the AOJ for initial review, however.  38 C.F.R. § 20.1304(c) (2015).  Exceptions are when the right to such review is waived by the claimant or his representative or when the benefit sought is allowed in full.  Id.

In its October 2015 remand, the Board indicated that the last adjudication of higher initial ratings for right patella mild subluxation, right knee DJD with limited extension, and right knee DJD with patellar chondromalacia status post tendon rupture repair was an August 2013 SSOC.  The Board further indicated that the last adjudication of a higher initial rating for right TKA was the June 2013 rating decision.  Initial review by the AOJ of additional pertinent evidence, treatment records available both prior to certification to the Board and yet to become available as well as a VA medical examination (now there are two), was directed.  There is no indication like the issuance of an SSOC or rating decision that this occurred as required.  Stegall, 11 Vet. App. at 268; Dyment, 13 Vet. App. at 141.  Such is still required given that neither the Veteran nor his representative has waived initial review by the AOJ and the benefits sought cannot be allowed in full at this time.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all pertinent VA treatment records regarding the Veteran, particularly those regarding his right knee, dated from April 2016 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding pertinent private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  This includes, in particular, those concerning his right knee dated within the past few years.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Finally, take into account all of the evidence (that considered in a previous adjudication as well as additional pertinent evidence that became available since then) in readjudicating this matter.  Issue a rating decision for any determination that is favorable to the Veteran and an SSOC for any determination that is unfavorable to him.  Allow him and his representative appropriate time to respond to a SSOC before returning to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

